
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



KEY ENERGY SERVICES, INC.

2007 EQUITY AND CASH INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

        THIS NONQUALIFIED STOCK OPTION AGREEMENT (the "Agreement"), dated as
of                                    (the "Date of Grant"), is made by and
between Key Energy Services, Inc., a Maryland corporation (the "Company"),
and                                     (the "Participant").


R E C I T A L S:


        WHEREAS, the Company has adopted the Key Energy Services, Inc. 2007
Equity and Cash Incentive Plan (the "Plan"), pursuant to which options may be
granted to purchase shares of the Company's Common Stock; and

        WHEREAS, the committee of the Board of Directors of the Company
responsible for administering the Plan (the "Committee") has determined that it
is in the best interests of the Company and its stockholders to grant to the
Participant a Nonstatutory Stock Option to purchase the number of shares of the
Company's Common Stock set forth herein.

        NOW THEREFORE, for and in consideration of the premises and the
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto, for themselves, their successors and assigns, hereby agree as follows:

        1.    Grant of Option.

        The Company hereby grants to the Participant on the Date of Grant an
option (the "Option") to purchase                                    shares of
Common Stock (such shares of Common Stock, the "Option Shares") on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Option is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.

        2.    Incorporation by Reference, Etc.

        The provisions of the Plan are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the
Participant and his legal representative in respect of any questions arising
under the Plan or this Agreement. In the event of any conflict or inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern and control.

        3.    Terms and Conditions.

        (a)   Vesting.    Subject to the Participant's continued service with
the Company and its Affiliates on each applicable vesting date, the Option shall
vest and become exercisable with respect to                         % of the
Option Shares on each of the                         anniversaries of the Date
of Grant.

        (b)   Exercise Price.    The price at which the Participant shall be
entitled to purchase the Option Shares upon the exercise of all or any portion
of the Option shall be $                                    per Option Share.

--------------------------------------------------------------------------------



        (c)   Expiration Date.    The Option shall expire at the end of the
period commencing on the Date of Grant and ending at 11:59 p.m. Central Standard
Time on the day preceding the tenth anniversary of the Date of Grant (the
"Expiration Date").

        (d)   Exercisability of the Option.    The Option may be exercised only
by written notice in accordance with the option exercise form approved by the
Company, which notice shall either be delivered in person, by mail or by
electronic means and shall be accompanied by payment therefor.

        (e)   Payment of Exercise Price.    The exercise price of the Option
Shares shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or (b) in the discretion of the Committee, upon such terms
as the Committee shall approve, the exercise price may be paid: (i) by delivery
to the Company of other Common Stock, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery equal to the exercise price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Participant identifies for delivery specific shares of
Common Stock that have a Fair Market Value on the date of attestation equal to
the exercise price (or portion thereof) and receives a number of shares of
Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock;
(ii) a "cashless" exercise program established with a broker; (iii) by reduction
in the number of shares of Common Stock otherwise deliverable upon exercise of
such Option with a Fair Market Value equal to the aggregate exercise price at
the time of exercise, or (iv) in any other form of legal consideration that may
be acceptable to the Committee.

        (f)    Effect of Termination of Continuous Service on the Option.

        (i)    Death.    If the Participant's Continuous Service terminates as a
result of the Participant's death, then the Option may be exercised (to the
extent that the Participant was entitled to exercise the Option as of the date
of death) by the Participant's estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Participant's death, but only within such period of
time ending on the earlier of (a) the date twelve (12) months following the date
of death or (b) the Expiration Date.

        (ii)   Disability.    If the Participant's Continuous Service terminates
as a result of the Participant's Disability, the Participant may exercise the
Option (to the extent that the Participant was entitled to exercise the Option
as of the date of termination), but only within such period of time ending on
the earlier of (a) the date twelve (12) months following such termination or
(b) the Expiration Date.

        (iii)  Termination For Cause.    If the Participant's Continuous Service
terminates for Cause, both the unvested and the vested portions of the Option
shall be forfeited and expire on the date of such termination.

        (iv)  All Other Terminations.    Except as is otherwise specifically
provided herein, if the Participant's Continuous Service is terminated for any
reason other than those described in clauses (i) through (iii) of this
Section 3(f), the Participant may exercise the Option (to the extent that the
Participant was entitled to exercise the Option as of the date of termination),
but only within such period of time ending of the earlier of (a) the date three
(3) months following the termination of the Participant's Continuous Service or
(b) the Expiration Date.

        (g)   Change in Control.

        (i)    Accelerated Vesting.    In the event of a Change of Control,
notwithstanding any provision of the Plan or any provision of this Agreement to
the contrary, and either in or not in combination with another event such as a
termination of the Participant's Continuous

2

--------------------------------------------------------------------------------



Service by the Company without Cause, the Option shall become immediately
exercisable with respect to 100% of the Option Shares and, to the extent
practicable, such acceleration of exercisability shall occur in a manner and at
a time which allows the Participant the ability to participate in the Change in
Control transaction with respect to the Common Stock subject to this Agreement.

        (ii)   Discretionary Cashout.    In addition, in the event of a Change
in Control, the Committee may, in its discretion and upon at least ten
(10) days' advance notice to the Participant, cancel any outstanding Option, and
pay to the Participant, in cash or stock, or any combination thereof, the value
of such Option based upon the price per share of Common Stock received or to be
received by other shareholders of the Company in the event.

        (h)   Adjustments.    In the event of changes in the outstanding Common
Stock or in the capital structure of the Company after the Date of Grant, the
Option will be adjusted or substituted in accordance with Section 11 of the Plan
to preserve the economic intent of the Award.

        (i)    Compliance with Legal Requirements.    The granting and exercise
of the Option, and any other obligations of the Company under this Agreement
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required. The Committee, in its sole discretion, may postpone the issuance or
delivery of Option Shares as the Committee may consider appropriate and may
require the Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Option Shares in compliance with applicable laws, rules and
regulations.

        (j)    Transferability.    The Option shall not be transferable by the
Participant other than by will or the laws of descent and distribution or as
otherwise permitted by the Committee.

        (k)   Rights as Stockholder.    The Participant shall not be deemed for
any purpose to be the owner of any shares of Common Stock subject to this Option
unless, until and to the extent that (i) this Option shall have been exercised
pursuant to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant's name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.

        (l)    Withholding Obligations.    The Committee in its sole discretion
may permit the Participant to satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
pursuant to this Agreement by any of the following means (in addition to the
Company's right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under this Agreement, provided, however,
that no shares of Common Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law; or (c) delivering to the Company
previously owned and unencumbered shares of Common Stock of the Company.

        4.    Cancellation and Rescission of Option for Detrimental
Activity.    Upon exercise of the Option, the Participant shall certify in a
manner acceptable to the Company that the Participant has not engaged in any
Detrimental Activity. The Committee may cancel, rescind, suspend, withhold or
otherwise limit or restrict any unexpired or unpaid portion of the Option if the
Participant engages in any Detrimental Activity. If the Participant engages in
Detrimental Activity after exercise of the Option, during any period for which
any restrictive covenant prohibiting such activity applies, such exercise may be
rescinded within one year thereafter and the Participant will be required to pay
to the Company the amount of any gain realized as a result of the exercise, in
such manner and on such

3

--------------------------------------------------------------------------------



terms and conditions as may be required by the Company. The Company shall be
entitled to set-off against the amount of any such gain any amount owed to the
Participant by the Company.

        5.    Miscellaneous.

        (a)   Notices.    All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery or by such other electronic means as may be
approved by the Company:

if to the Company:

Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel

if to the Participant, at the Participant's last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

        (b)   Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

        (c)   No Rights to Continue Service.    Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates nor shall it interfere with or restrict in any way the right of the
Company or its Affiliates, which right is hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

        (d)   Bound by Plan.    By signing this Agreement, the Participant
acknowledges that he or she has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

        (e)   Successors.    The terms of this Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns, and of
the Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

        (f)    Entire Agreement.    This Agreement and the Plan contain the
entire agreement and understandings of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.

        (g)   Governing Law.    This Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland without regard
to principles of conflicts of law thereof, or principals of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Maryland.

        (h)   Amendment/Termination of Plan.    The Board may amend or terminate
the Plan at any time. However, except as otherwise provided in the Plan, no
amendment shall be effective without

4

--------------------------------------------------------------------------------






stockholder approval to the extent stockholder approval is necessary to satisfy
any applicable law or securities exchange listing requirement.

        (i)    Amendment of Award.    The Committee may amend the terms of this
Agreement; provided, that, the Committee may not effect any amendment which
would otherwise constitute an impairment of the Participant's rights under this
Award unless (i) the Company requests the Participant's consent and (ii) the
Participant consents in writing.

        (j)    Headings.    The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

        (k)   Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

        [Remainder of page intentionally left blank; signature page to follow]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day first written above.

    KEY ENERGY SERVICES, INC.
 
 
By:


--------------------------------------------------------------------------------

    Name:
Title:  
 
 
 


--------------------------------------------------------------------------------

[Name of Participant]

        [Signature Page to Nonqualified Stock Option Agreement]

S-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



KEY ENERGY SERVICES, INC. 2007 EQUITY AND CASH INCENTIVE PLAN NONQUALIFIED STOCK
OPTION AGREEMENT
R E C I T A L S
